Citation Nr: 1728779	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to May 7, 2013, and 70 percent disabling therefrom.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1964 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 70 percent, effective May 7, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously remanded by the Board in December 2013 and October 2016.  The case has been returned to the Board for review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is needed in order for VA to meet its duty to assist the Veteran in substantiating his claims and to ensure compliance with prior remand instructions.

In its December 2013 remand, the Board directed that the Veteran receive a VA examination to evaluate the status of his service-connected PTSD as it relates to his employability.  The Veteran was provided a VA PTSD examination in December 2015.  The December 2015 VA examiner concluded that PTSD more likely than not does not render the Veteran unable to work.  As rationale the VA examiner stated that to the extent that the Veteran is unable to work, it is due to his nonservice-connected physical problems.  In an October 2016 remand, the Board found this opinion and rationale inadequate because the VA examiner failed to address whether the Veteran's service-connected PTSD is of such severity as would preclude him from engaging in substantially gainful employment, disregarding the effects of any nonservice-connected disabilities.  Therefore, the Veteran was provided a VA addendum opinion in November 2016 to opine, in part, whether the Veteran's service-connected PTSD, alone, is of a sufficient severity as to render him unable to obtain or maintain substantially gainful employment.  The VA examiner was further directed to describe any limitation in occupational functioning experienced by the Veteran as a result of his PTSD symptoms.  In response to the October 2016 Board remand directives, the November 2016 VA examiner merely restated, verbatim, the opinion and rationale provided in December 2015.  The VA examiner did not respond to the October 2016 Board remand directives.  

Additionally, the December 2013 Board remand directed the VA examiner to discuss the significance of particular evidence of record speaking to the Veteran's occupational limitations from his psychiatric disorder.  Specifically, the VA examiner was directed to discuss the Veteran's April 2010 statement that when working in 2001, he was unable to perform his occupational duties independently or appropriately and would become angry when being corrected or given a new task to perform due to his depression; the April 2008 VA examination findings that the Veteran retired, in part, due to mental health problems; and the May 2013 examiner's finding that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The December 2015 VA examination report and opinion failed to discuss any of the above evidence.  Therefore, the October 2016 remand directed the VA addendum opinion to discuss the above evidence.  However, the November 2016 VA addendum opinion examiner failed to discuss any of the above evidence and its relation to the Veteran's employability.  For the aforementioned reasons, the Board finds the November 2016 VA addendum opinion is inadequate for adjudicatory purposes and also finds that it does not represent substantial compliance with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 322 (2007); See also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  On remand, an addendum medical opinion should be obtained which considers the full evidence of record and which directly responds to the questions presented.  

Currently, the Veteran has only been granted service connection for PTSD, and the question of entitlement to a TDIU turns fully on the severity and effect of the Veteran's PTSD on his employability.  Therefore, the issue of entitlement to a TDIU is found to be inextricably intertwined with the other issue remanded herein, and it too must be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).    

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA clinician, qualified to render opinions on psychiatric disabilities, other than the one who conducted the December 2015 VA examination and who provided the November 2016 addendum opinion.  

The examiner is requested to specifically describe the extent to which the Veteran's service-connected PTSD affects his ability to secure or follow a substantially gainful occupation irrespective of any nonservice-connected disabilities.  

Even if the examiner determines that the Veteran is unemployable due to his nonservice-connected disabilities, the examiner is requested to still provide a description of the severity of the functional impairment due to the Veteran's PTSD, on his ability to secure or follow a substantially gainful occupation. 

In rendering this opinion, the examiner is requested to describe any limitations in occupational functioning (e.g. heightened irritability/outbursts, problems with authority, inability to maintain a regular work schedule, etc....) experienced by the Veteran as a result of his service-connected PTSD symptoms, and/or those that would be expected if the Veteran were currently employed/seeking employment.

In rendering this opinion, the examiner must address the significance of the following evidence: the Veteran's April 2010 statement that when working in 2001, he was unable to perform his occupational duties independently or appropriately and would become angry when being corrected or given a new task to perform due to his depression; the April 2008 VA examination findings that the Veteran retired in part due to mental health problems; and the May 2013 examiner's finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A complete rationale for all opinions must be provided.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the Veteran is entitled to a higher initial disability rating for PTSD and whether he is entitled to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




